               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

BRENDA K. VESTAL,

          Plaintiff,

v.                                    CIVIL ACTION NO. 1:18-00422

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

          Defendant.


                    MEMORANDUM OPINION AND ORDER

     By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition, pursuant to

28 U.S.C. § 636(b)(1)(B).   Magistrate Judge Aboulhosn submitted

to the court his Proposed Findings and Recommendation (“PF&R”)

on December 12, 2018, in which he recommended that the district

court grant plaintiff’s request for judgment on the pleadings to

the extent that the final decision be reversed; deny the

Commissioner’s request to affirm the final decision; reverse the

final decision of the Commissioner; and remand this matter back

to the Commissioner pursuant to the fourth sentence of 42 U.S.G.

§ 405(g) for further administrative proceedings in order for the

ALJ to properly consider and evaluate Dr. Rago’s medical source

statement in order to completely assess the plaintiff’s
limitations under “paragraph B” criteria.    (ECF No. 26).

     In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to the magistrate judge’s

PF&R.    The failure of any party to file such objections

constitutes a waiver of such party’s right to a de novo review

by this court.    See Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).

     Neither party has filed any objections to the magistrate

judge’s PF&R within the required time period.    Accordingly, the

court adopts the factual and legal analysis contained within the

PF&R as follows:

     1. Plaintiff’s request for judgment on the pleadings is

         GRANTED, to the extent that the final decision be

         reversed, (ECF No. 23);

     2. Commissioner’s request to affirm the final decision is

         DENIED, (ECF No. 24);

     3. The final decision of the Commissioner is REVERSED; and

     4. The Clerk is directed to REMAND this matter back to the

         Commissioner pursuant to the fourth sentence of 42 U.S.G.

         § 405(g) for further administrative proceedings in order

         for the ALJ to properly consider and evaluate Dr. Rago’s

         medical source statement in order to completely assess

         the plaintiff’s limitations under “paragraph B” criteria.
     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record.

     It is SO ORDERED this 28th day of May, 2019.

                              ENTER:


                             David A. Faber
                             Senior United States District Judge
